DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, 49, in the reply filed on 12/9/201 is acknowledged.
Applicant’s election of the species of superprotein identified in Example 2 of the specification (see paragraphs [0125]-[[0131]) in the reply filed on 12/9/2020 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of the claims
Claims 1-14, 25, 27, 29, 33, 49, 52 are pending. Claims 13-14, 25, 27, 33, 52 are withdrawn as not drawn to the elected Group. Claims 1-12, 49 are presented for examination on the merits.
Specification

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Page 29 is missing the SEQ ID NO:s in lines 18-19 and Table 1 and 2 (pages 31-33) have SEQ ID NO:s overlapping in number (e.g., SEQ ID NO:1 appears in Table 1 and 2 and points to different sequences).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “superproteins  comprising (a) a plurality of carousel peptides consecutively linked by a protease cleavable site to form a chain of peptides, wherein each carousel 
The Examples in the specification are drawn to: 
Example 1 drawn to production of carousel peptides, which describes generically the superprotein, see, e.g., Figures 1-3, and some specific cleavage spacer regions (e.g., Table 1) but does not provide specific sequences for the superprotein (e.g., 27-29).
Example 2 is drawn to an exemplary protocol for production of carousel peptides: carousel peptide was formed by tryptic peptides of P-II protein (VNSVIDAIA EAAK) and NtcA protein (LSHQAIA EAIGSTR). The resulting DNA sequence was sytnesized with flanking DNA sequence associated with BamH1 and Xhol and ligated into a PEG30a Novagen overexpression plasmid with an enterokinase sequence added to the 3’ end prior to a histidine tag region. Additional peptides may be engineered into the plasmid as one or more internal references. BSA peptides provided an efficient internal standard which included 3 extra peptides integrated into the superprotein corresponding to the BSA protein. The 
Example 3 is drawn to cleavage spacer regions for production of carousel peptides: Examples of cleavage spacer regions comprising high cleavage efficiency (high sensitivity to trypsin) and high reproducibility are disclosed in Table 1 (e.g., pages 30-31). 
Example 4 is drawn to carousel peptides for absolute protein quantification of protein targets. Table 2 describes a listing of several protein targets of interest for detecting multiple nutrient stresses in the ocean and their representative carousel peptide for absolute protein quantification. The proteins in Table 2 are involved in the ocean ecosystem including nitrogen regulation, nutrient conditions and stresses, and microbial interactions (e.g., pages 31-32).
Although the invention is functionally described, and generically exemplified, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there are no common structural attributes that can link together all of the claimed “superproteins” made up of “carousel peptides” linked by a protease cleavable site.
While the general knowledge and level of skill in the art for a “superprotein (fusion protein)” and carousel peptide (protease generated peptide fragment) is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for such “superproteins.”  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. any superprotein comprising protease cleaved fragments joined by protease cleavable sites), the limited examples in the specification (please refer to Examples 1-4 on pages 27-32 in the Specification) are insufficient to teach the entire genus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 6, the limitation “wherein the proteins are involved in the ocean ecosystem” is unclear because the specification provides examples (e.g., Table 2) of these proteins and teaches it includes nitrogen regulation, nutrient conditions and stresses, and microbial interactions, but does not 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein the enzyme is contacted with a substrate to produce a detectable signal” does not seem to further limit base claim 1 which is drawn to protease cleavable sites, not to detectable proteins wherein the detectable protein was an enzyme (see previous dependency of claim 9 upon claim 7, now amended).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 10, 11, 12, 49 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Heaven (US20140252221, cited in the IDS dated 4/13/2018).
Heaven teaches general methods for quantifying any conceivable compound including small organic molecules and biological molecules in mass spectrometric measurements.  The methods include the use of chemical or biological reporters such as artificial polypeptides containing proteolytic cleavage sites, which provide proteolytic reporter peptides for standardization of mass spectrometric detection efficiency.  In addition to mass spectrometry standardization between different samples, the artificial polypeptides also standardize sample preparation amongst different samples undergoing mass spectrometric analysis when using electrophoresis separation prior to mass spectrometric analysis.  Methods of the present invention also include methods for designing artificial polypeptides with peak to peak continuous liquid chromatography elution profiles spanning the complete or partial analyte elution profile for organic and biological molecules.  Also included are the artificial polypeptides predigested with protease, which is compatible for use in experiments with native PAGE, in-solution proteolytic digestion of polypeptides, and small organic molecules undergoing fractionation separation followed by mass spectrometric evaluation.
Regarding Claim 1, Heaven discloses a superprotein useful for generating an internal standard for quantifying an analyte protein (the proteolytic digestion site is a target for an endoproteinase 
Regarding Claims 2, 12, Heaven discloses a composition (The compositions of the chemical reporter set included in the present invention, Para. [0081]) for generating an internal standard for quantifying an analyte protein (the reporter peptides may be created individually or may be generated 
Regarding Claims 3, 11, Heaven discloses the superprotein or composition of claim 1, wherein a purification tag is fused to a 3' end or 5' end of the superprotein (nucleotide sequence for protein expression of a 6xHis tag was incorporated into the carboxyl terminus of the expressed protein, Para. [0151]).
Regarding Claim 4, Figure 9 of Heaven teaches wherein the superprotein comprises at least 2 carousel peptides. 
Regarding Claims 7, 9, 11, Heaven teaches an inventive artificial protein or artificial peptide is illustratively recombinant. An inventive artificial protein or artificial peptide may be expressed with associated tags, modifications, other proteins such as in a fusion peptide, or other modifications or combinations recognized in the art. Illustrative tags include 6xHis, FLAG, biotin, ubiquitin, SUMO, or other tag known in the art. A tag is illustratively cleavable such as by linking to an artificial protein or artificial peptide or an associated protein via an enzyme cleavage sequence that is cleavable by an enzyme known in the art illustratively including Factor Xa, thrombin, SUMOstar protein as obtainable from Lifesensors, Inc., Malvern, Pa., or trypsin. It is further appreciated that chemical cleavage is similarly operable with an appropriate cleavable linker. 
Regarding Claim 49, claim 5 of Heaven teaches absolute quantification of analyte protein.
Therefore the reference is deemed to anticipate the instant claims above. 
Claim(s) 1-7, 10-12, 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beynon et al. (“Beynon,” Nature Methods, 2005) including supplementary information and supplementary Figure 1.
Beynon teaches the design, expression and use of artificial proteins that are concatemers of tryptic Q peptides for several proteins (Figure 1A), generated by gene design de novo. The artificial 

    PNG
    media_image1.png
    196
    330
    media_image1.png
    Greyscale

Figure 1A: design and implementation of the QCAT strategy. For each protein of interest, a unique Q peptide was selected. The sequences of each of these peptides were concatenated in silico, and used to design a gene that expresses this artificial protein (QCAT) in a heterologous expression system, permitting metabolic labeling with stable isotopes if so desired (e.g., page 587). The white bars are the plurality of carousel peptides and the black bars are the protease cleavable sites, forming a chain of peptides, wherein each carousel peptide is a fragment of an analyte protein pre-identified as a product of protease cleavage of the analyte protein (e.g., Figure 1a).
Beynon reports the successful design and construction of an artificial gene encoding a concatenation of tryptic peptides (QCAT protein, reading upon a superprotein useful for generating an internal standard for quantifying an analyte protein, as in claim 1) from several chick (Gallus gallus) skeletal muscle proteins and features for quantification and purification (e.g., page 587).
Supplementary Figure and Methods in Beynon teaches:
QCAT gene design and construction. Q-peptides were selected for uniqueness of mass, propensity to ionise and be detectable in mass spectrometry, the presence of specific amino acid instant claims 2 and 12), cells were grown in M9 minimal medium prepared using [15N]H4Cl (20mM), and induced and processed as above. Beynon teaches purification and analysis of the QCAT protein. The pellets from sonicated cells were dissolved in 20mM phosphate buffer (pH 7.5) containing 20mM imidazole and 8M urea (Buffer A) before being applied to a NiNTA column (GE Healthcare). After 10 column volumes of washing in the same buffer, the bound material was eluted with buffer A with an increased concentration of imidazole (500mM). This material was desalted on Sephadex G25 ‘spun columns’ and the mass of the eluted protein was determined by electrospray ionisation mass spectrometry using a Waters-Micromass Q-ToF micro mass spectrometer. The mass spectra were processed using the MaxEnt 1 algorithm. The purified desalted protein was digested with trypsin (instant claim 2), and the resultant peptides were mass measured using a Waters-Micromass MALDI-ToF 

    PNG
    media_image2.png
    330
    466
    media_image2.png
    Greyscale

The Supplemental Figure displays 22 different carousel peptides connected by protease cleavage sites and a polyhistidine purification tag, and a detectable protein. Further T24 is also a detectable protein, as in the limitations of instant claims 1, 3, 4, 5, 10, 11. With regards to the limitation “wherein the proteins are involved in the ocean ecosystem”, the specification provides examples (e.g., Table 2) and teaches it includes nitrogen regulation, nutrient conditions and stresses, and microbial interactions.  See 112(b) rejection above. QCAT was used to quantify muscle protein expression in chicken (e.g., Supplementary 
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaven (US20140252221, cited in the IDS dated 4/13/2018) in view of Halperin et al. (“Halperin,” US 7,883,725) and Baudry et al. (“Baudry,” US20100144623).

Halperin discloses mass spectrometric quantitation of proteins, the invention includes spiking the sample with an internal standard before digestion. In some embodiments, the internal standard has one or more labels. In some embodiments, the one or more labels is selected from the group consisting of stable isotopes, fluorescent labels, radiolabels, enzyme labels, and luminescent labels. In some embodiments, the internal standard is a CD59 peptide.
	Heaven and Halperin do not expressly teach the limitations “wherein the fluorescent protein is an enhanced green fluorescent protein, red fluorescent protein (RFP), far-red fluorescent protein, blue fluorescent protein (BFP), cyan fluorescent protein (CFP), yellow fluorescent protein (YFP), or orange fluorescent protein.”
	Baudry teaches labeling peptides fluorescent moieties or proteins with labels such as fluorescein, rhodamine, phycoerythrin, GFP, or BFP (e.g., [0058]).
It would have been obvious to use fluorescent labels such as BFP in the labeling of the fusion proteins of Heaven. One of ordinary skill in the art would have been motivated to do so based on the teachings of Heaven that disclose that their internal standard may include tags such as 6xHis, FLAG, biotin, ubiquitin, SUMO, or other tag known in the art and because Halperin teaches peptides including 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 02/2021